Exhibit 10.16




GTX CORP.




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.




GTX Corp. Warrant No. [__]




COMMON STOCK PURCHASE WARRANT




THIS IS TO CERTIFY that, for value received, [insert], a [insert] (the “Holder”)
is entitled, subject to the terms and conditions set forth herein, to purchase
from GTX Corp., a Nevada corporation (the “Company”), up to [insert] ([insert])
fully paid and nonassessable shares of common stock of the Company (the “Warrant
Securities”) at the initial price of $0.02 per share but subject to adjustment
as provided in Section 3 below, (the “Exercise Price”), upon payment by
cashier’s check or wire transfer of the Exercise Price for such shares of the
Common Stock to the Company at the Company’s offices.




1.

Exercisability. This Warrant may be exercised in whole or in part, at any time
or from time to time, between the date hereof and December 31, 2017 (the
“Expiration Date”), by presentation and surrender hereof to the Company of a
notice of election to purchase duly executed and accompanied by payment by check
or wire transfer of the Exercise Price.




2.

Manner of Exercise.  In case of the purchase of less than all the Warrant
Securities, the Company shall cancel this Warrant upon the surrender hereof and
shall execute and deliver a new warrant of like tenor for the balance of the
Warrant Securities.  Upon the exercise of this Warrant, the issuance of
certificates for securities, properties or rights underlying this Warrant shall
be made forthwith (and in any event within five (5) business days thereafter)
without charge to the Holder including, without limitation, any tax that may be
payable in respect of the issuance thereof: provided, however, that the Company
shall not be required to pay any tax in respect of income or capital gain of the
Holder.




If and to the extent this Warrant is exercised, in whole or in part, the Holder
shall be entitled to receive a certificate or certificates representing the
Warrant Securities so purchased, upon presentation and surrender to the Company
of the form of election to purchase attached hereto duly executed, and
accompanied by payment of the purchase price.




3.

Adjustment in Number of Shares.




(A)

Adjustment for Reclassifications.  In case at any time or from time to time
after the issue date the holders of the Common Stock of the Company (or any
shares of stock or other securities at the time receivable upon the exercise of
this Warrant) shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefore, other or additional stock or other securities or
property (including cash) by way of stock split, spin-off, reclassification,
combination of shares or similar corporate rearrangement (exclusive of any stock
dividend of its or any subsidiary’s capital stock), then and in each such case
the Holder of this Warrant, upon the exercise hereof as provided in Section 1,
shall be entitled to receive the amount of stock and other securities and
property which such Holder would hold on the date of such exercise if on the
issue date he had been the holder of record of the number of shares of Common
Stock of the Company called for on the face of this Warrant and had thereafter,
during the period from the issue date, to and including the date of such
exercise, retained such shares and/or all other or additional stock and other
securities and property receivable by him as aforesaid during such period,
giving effect to all adjustments called for during such period.  In the event of
any such adjustment, the Exercise Price shall be adjusted proportionally.





Page 1




--------------------------------------------------------------------------------




(B)

Adjustment for Reorganization, Consolidation, Merger.  In case of any
reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the issue date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1 at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities or property to which such Holder would be entitled
had the Holder exercised this Warrant immediately prior thereto, the number of
shares of stock or other securities or property to which such Holder would be
entitled had the Holder exercised this Warrant immediately prior thereto, all
subject to further adjustment as provided herein; in each such case, the terms
of this Warrant shall be applicable to the shares of stock or other securities
or property receivable upon the exercise of this Warrant after such
consummation.




4.

No Requirement to Exercise.  Nothing contained in this Warrant shall be
construed as requiring the Holder to exercise this Warrant prior to or in
connection with the effectiveness of a registration statement.




5.

No Stockholder Rights.  Unless and until this Warrant is exercised, this Warrant
shall not entitle the Holder hereof to any voting rights or other rights as a
stockholder of the Company, or to any other rights whatsoever except the rights
herein expressed, and, no dividends shall be payable or accrue in respect of
this Warrant.




6.

Certain Exercise Restrictions.  Holder may not exercise this Warrant to the
extent such exercise would result in the Holder, together with any affiliate
thereof, beneficially owning (as determined in accordance with Section 13(d) of
the Exchange Act and the rules promulgated thereunder) in excess of 4.99% of the
then issued and outstanding shares of Common Stock, including shares issuable
upon exercise of this Warrant held by such Holder after application of this
Section.  




7.

Piggyback Registration Rights.  The Company hereby represents and warrants that
if the Company at any time proposes to register any of its securities under the
Act, including under an S-1 Registration Statement or otherwise, it will at such
time give written notice to the Purchaser of its intention so to do and include
such shares in the registration.  If the offering being registered includes an
underwriter, then subject to the approval of the underwriters, and upon the
written request of Purchaser given within ten (10) days after receipt of any
such notice, the Company will use its best efforts to cause the shares of common
stock underlying the Warrants to be registered under the Act (with the
securities which the Company at the time propose to register).  All expenses
incurred by the Company in complying with this section, including without
limitation all registration and filing fees, listing fees, printing expenses,
fees and disbursements of all independent accountants, or counsel for the
Company and the expense of any special audits incident to or required by any
such registration and the expenses of complying with the securities or blue sky
laws of any jurisdiction shall be paid by the Company.  




8.

Exchange.  This Warrant is exchangeable upon the surrender hereof by the Holder
to the Company for new warrants of like tenor representing in the aggregate the
right to purchase the number of Warrant Securities purchasable hereunder, each
of such new warrants to represent the right to purchase such number of Warrant
Securities as shall be designated by the Holder at the time of such surrender.
 Notwithstanding the foregoing, the Company shall not be obligated to honor a
request to exchange less than 100,000 warrants.




Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and, in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it and
reimbursement to the company of all reasonable expenses incidental thereto, and
upon surrender and cancellation hereof, if mutilated, the Company will make and
deliver a new warrant of like tenor and amount, in lieu hereof.




9.

Elimination of Fractional Interests.  The Company shall not be required to issue
certificates representing fractions of securities upon the exercise of this
Warrant, nor shall it be required to issue scrip or pay cash in lieu of
fractional interests.  All fractional interests shall be eliminated by rounding
any fraction up to the nearest whole number of securities, properties or rights
receivable upon exercise of this Warrant.




10.

Reservation of Securities.  The Company shall at all times reserve and keep
available out of its authorized shares of Common Stock or other securities,
solely for the purpose of issuance upon the exercise of this Warrant, such
number of shares of Common Stock or other securities, properties or rights as
shall be issuable upon the exercise hereof.  The Company covenants and agrees
that, upon exercise of this Warrant and payment of the Exercise Price, all
shares of Common Stock and other securities issuable upon such exercise shall be
duly and validly issued, fully paid, non-assessable and not subject to the
preemptive rights of any stockholder.




11.

Notices to Holder.  If at any time prior to the expiration of this Warrant or
its exercise, any of the following events shall occur:





Page 2




--------------------------------------------------------------------------------




(a)

the Company shall take a record of the holders of any class of its securities
for the purpose of entitling them to receive a dividend or distribution payable
otherwise than in cash, or a cash dividend or distribution payable otherwise
than out of current or retained earnings, as indicated by the accounting
treatment of such dividend or distribution on the books of the Company; or




(b)  

the Company shall offer to all the holders of a class of its securities any
additional shares of capital stock of the Company or securities convertible into
or exchangeable for shares of capital stock of the Company, or any option or
warrant to subscribe therefor; or




(c)  

a dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation or merger) or a sale of all or substantially all
of its property, assets and business as an entirety shall be proposed.




then, in any one or more said events, the Company shall give written notice of
such event to the Holder at least fifteen (15) days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the stockholder entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up or sale.  Such notice shall
specify such record date or the date of closing the transfer books, as the case
may be.




12.

Transferability.   This Warrant shall not be transferred, pledged, hypothecated,
or assigned by either party without the express written consent of the other
Party.  In the event any third party acquires a controlling interest in the
Company or acquires substantially all of the assets of the Company (a
“Reorganization Event”), this Warrant either (a) is cancellable on ninety (90)
days notice given prior to or within three (3) business days of the
Reorganization Event, or (b) will survive and become an obligation of the party
that acquires such controlling interest or assets.  In the event of a
Reorganization Event the Company agrees to make the party that acquires such
controlling interest or assets, aware of the terms of this Section and this
Warrant.




13.

Informational Requirements.  The Company will transmit to the Holder such
information, documents and reports as are generally distributed to stockholders
of the Company concurrently with the distribution thereof to such stockholders.




14.

Notices.  All notices provided for in this Note shall be in accordance with the
notice provisions of the Agreement.




15.

Governing Law; Venue.  This Warrant shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents, made and to be performed entirely within the State of California.
 The Parties agree that any action brought to enforce the terms of this Warrant
will be brought in the appropriate federal or state court having jurisdiction
over Los Angeles County, California, United States of America.




16.

Successors.  All the covenants and provisions of this Warrant shall be binding
upon and inure to the benefit of the Company, the Holder and their respective
legal representatives, successors and assigns.




17.

Attorneys Fees.  Should either party commence any action, suit or proceeding to
enforce this Warrant or any term or provision hereof, then in addition to any
other damages or awards that may be granted to the prevailing party, the
prevailing party shall be entitled to have and recover from the other party such
prevailing party’s reasonable attorneys’ fees and costs incurred in connection
therewith.










[remainder of page intentionally left blank; signature page to follow]








Page 3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date set
forth below.










Dated: [insert], 2015

GTX Corp.,

a Nevada corporation







___________________________________

By:

Patrick Bertagna

Its:

President and

Chief Executive Officer








Page 4




--------------------------------------------------------------------------------




[FORM OF ELECTION TO PURCHASE]







The undersigned, the holder of the attached Warrant, hereby irrevocably elects
to exercise the purchase right represented by this Warrant Certificate for, and
to purchase securities of GTX Corp. and herewith makes payment of $__________
therefor, and requests that the certificates for such securities be issued in
the name of, and delivered to ___________________, whose address is
______________________________.













Dated:

____________________, 20___




___________________________________________

By:________________________________________

Its:_________________________________________

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant Certificate)     







____________________________________________

(Insert Social Security or Other

Identifying Number of Holder)












